*41OPINION OF THE COURT
Per Curiam.
On November 9, 1990, the respondent was convicted after a jury trial in the Commonwealth of Kentucky, Sixteenth Judicial Circuit, Kenton Circuit Court, First Division, of the crime of receiving stolen property (two counts) in violation of Kentucky Revised Statutes Annotated § 514.110, a felony under Kentucky law. On December 17, 1990, the respondent was sentenced to four years’ imprisonment on each count, to run consecutively.
We find that the Kentucky felony is essentially similar to New York Penal Law § 165.45, criminal possession of stolen property in the fourth degree, a felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Kunzeman, Sullivan and Harwood, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent John P. Greeley, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, the respondent John P. Greeley is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.